Citation Nr: 9910036	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a cervical spine fusion.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee meniscus injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to July 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and December 1996 rating 
decisions of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  The June 1993 rating 
decision granted service connection and assigned a 20 percent 
rating for the veteran's cervical spine disability from July 
28, 1992, the day following the veteran's discharge from 
service.  By a May 1994 rating decision the rating for the 
cervical spine disability was increased to 40 percent 
retroactive to July 28, 1992.  That rating decision also 
granted service connection for right knee strain and assigned 
a zero percent rating from January 1993 and a 10 percent 
rating from March 4, 1994.  The veteran did not appeal the 
rating as to right knee strain.

In July 1996 the Board remanded the case.  By an October 1996 
rating decision the RO granted a 20 percent disability rating 
for the right knee disorder from October 25, 1995.  The 
veteran appealed that decision.  Therefore, the issues are as 
stated on the title page.

It appears from a December 1996 statement that the veteran 
may have been raising the issue of entitlement to service 
connection for a skin disorder as secondary to the cervical 
spine disorder.  It is also noted that in a June 1997 
statement the veteran raised the issue of entitlement to 
service connection for paralysis of the median nerve and may 
have been raising an issue of service connection for a 
psychiatric disorder as secondary to his service-connected 
disabilities.  These matters are not inextricably intertwined 
with the issues now before the Board and are referred to the 
RO for clarification and any appropriate action. 

FINDINGS OF FACT

1.  The veteran's cervical spine disorder is manifested by no 
more than severe intervertebral disc syndrome, with no 
associated significant neurological dysfunction or functional 
loss currently shown. 

2.  The veteran's right knee can be fully extended and flexed 
to more than 100 degrees; any current right knee instability 
is no more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a cervical spine fusion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.


Factual Background

In April 1993, the veteran was afforded a VA general medical 
examination.  He reported that he had had a diskectomy and 
fusion in March 1991 without post-operative complications.  
He indicated that, following his complete recovery, he had a 
recurrence of stiffness of his neck.  There was no locking, 
but he would have to get up sometimes two to three times a 
night to wiggle his head to loosen up the neck spasms.  The 
veteran also reported soreness at the base of his neck, which 
radiated into both shoulders, but indicated that the strength 
of the upper extremities was normal.  He said that his 
activities were somewhat limited and that he was unable to 
participate in contact sports anymore, such as basketball.  
He also reported that he had pulled his right hamstring 
muscle in 1990 and that he now had occasional popping and 
snapping in the back of the knee during ambulation.  He 
indicated that there was no history of locking but that he 
was now unable to run and to exercise using stairs.  

The physical examination revealed that there was a 3 
centimeter (cm) scar at the base of the neck on the right 
side and that there was an 8-cm scar over the left pelvic 
area, which was the bone donor site.  The range of motion of 
the cervical spine was the following: forward flexion to 45 
degrees; extension to 46 degrees; lateral flexion to 33 
degrees, bilaterally; rotation to the left to 26 degrees; and 
rotation to the right to 35 degrees, with pain.  There was 
some tenderness in the posterior neck area.  There was normal 
sensation to pinprick of the neck, shoulders and arms.  The 
muscle strength of the upper extremities was excellent, and 
there was no limitation of motion.  The reflexes were equal 
and active.  An examination of the knees revealed no palpable 
or visible deformity.  The veteran complained of some 
tenderness in the posterior aspect of the knee along the 
medial hamstring and also along the lateral aspect of the 
knee in the region of the attachments of the lateral 
hamstring.  There was no clinical evidence of fluid in either 
knee joint.  The veteran was able to "flex both knees 45 
degrees; extend completely 180 degrees, bilaterally."  There 
was no crepitus detected on motion.  The anterior, posterior 
and medial lateral support of the knees was excellent.  The 
examiner opined that there was no definite hypermobility in 
either patella.  The brief neurological examination was 
within normal limits.  X-rays of the cervical spine revealed 
an anterior fusion from C5 to C7.  The diagnoses were the 
following: (1) status post diskectomy and fusion of C5-6-7, 
with residual soreness and stiffness; and (2) a history of a 
pulled hamstring of the right leg, with some residual pain, 
popping, and snapping in the region of the knee since the 
January 1993 injury.


The veteran underwent a VA examination in August 1993 for 
possible left wrist carpal tunnel syndrome.  The veteran 
reported that in 1990 he noticed that he had swelling of the 
left wrist and thumb, some numbness of his fingers, and some 
loss of total control in function, especially the fourth and 
fifth fingers of the left hand.  He indicated that he 
continued to have these symptoms after discharge from active 
service and also complained of an area of numbness along the 
ulnar aspect of his forearm.  

The physical examination revealed local tenderness to 
percussion in the region of the median nerve of the proximal 
aspect of the hand.  There was no referred nervous 
transmission of pain or discomfort to the hand or fingers.  
The function of the fingers was normal; he could oppose the 
thumb and digits.  He had normal flexion, extension, 
abduction and adduction.  The muscle strength was "fully 
good."  On pinprick sensation, there was a very definite 
area of dullness to pinprick feeling on the ulnar aspect of 
the left forearm.  There was also dullness on the ulnar 
aspect of the hand, both on the palmar and dorsal aspects.  
There was dullness to pinprick sensation on all four fingers 
of the left upper extremity.  Pinprick sensation in the thumb 
was not totally normal, but was much sharper than the 
sensation in the fingers.  Under the diagnosis section, the 
examiner noted that it was very difficult to pinpoint the 
exact cause of the veteran's problems, indicating that the 
symptoms were very atypical for carpal tunnel syndrome, but 
that it could not be ruled out with certainty.  The examiner 
opined that the symptoms could very possibly be related to 
"nervous problems" related to the cervical fusion.  Nerve 
conduction studies were recommended.

The veteran underwent a nerve conduction study in September 
1993.  The impression was no evidence of left median or ulnar 
nerve involvement.

At a February 1994 hearing, the veteran testified that in 
regard to his neck disability he was in constant pain and 
that the pain interfered with his sleep.  He said that he had 
a more limited range of motion in the neck since his surgery 
and that the motion was painful.  He indicated that he had 
pain radiating down the shoulder blades, especially to the 
left arm and that his cervical spine disorder affected his 
schoolwork and employment.  February 1994 Transcript.  

On a March 1994 VA fee-basis examination, the veteran 
reported that his neck was always stiff and sore and that he 
had a permanent sensory change (itching) at the lateral 
aspect of the left elbow.  He also indicated that he had 
occasional numbness and that coughing and sneezing caused 
bilateral radicular pain.  He reported having snapping and 
occasional swelling in the right knee, but no locking.  On 
examination, range of motion of the cervical spine was 
"quite limited," with forward flexion to 20 degrees, 
extension to 15 degree, rotation to 30 degrees, bilaterally, 
and abduction to 20 degrees, bilaterally.  The biceps reflex 
on the left was absent, but the reflexes were otherwise 
normal.  Motor strength in the upper extremities was normal.  
Sensation was normal, except for hypesthesia in the lateral 
left elbow and the fifth digit of the left hand.  Grip 
strength and rotator cuff strength were both normal.  The 
veteran had a full range of motion in both shoulder joints.  

With regard to the knees, the range of motion in the right 
knee was hyperextension to 7 degrees and flexion to 135 
degrees; range of motion in the left knee was full extension 
and flexion to 135 degrees.  There was a slight laxity of the 
medial collateral and anterior cruciate ligaments in the 
right knee.  Also, there was a slight patellofemoral grating 
and tenderness.  X-rays of the cervical spine revealed the 
following: solid bony ankylosis anteriorly at C6-7, 
questionable solid bony ankylosis at C5-6, and foraminal 
encroachment on the left at C5-6.  X-rays of the right knee 
revealed the following: a slight irregularity of the medial 
femoral condyle, a slight prominence of the tibial 
intercondylar eminences, and a slight irregularity of the 
internal aspect of the patella.  The diagnoses were the 
following:  (1) probable torn anterior cruciate ligament and 
medial collateral ligament of the right knee joint, (2) bony 
ankylosis of C6-7, and (3) possible pseudarthrosis of an 
attempted spinal fusion at C5-6.  With regard to the cervical 
spine disorder, the examiner noted that it "certainly 
qualifies as 'severe'" and that the veteran had limited and 
painful motion along with radicular symptoms.  The examiner 
indicated that the veteran needed magnetic resonance imaging 
(MRI) of his right knee joint and tomography (CT) of his 
cervical spine.  


A March 1994 MRI of the right knee revealed a medial meniscus 
tear, an anterior tear near its upper attachment, and 
moderate joint effusion.  A March 1994 CT scan of the 
cervical spine revealed pseudarthrosis at the C5-C6 level and 
fusion of the sixth and seventh vertebral bodies.

In April 1994, the veteran underwent another VA fee-basis 
examination by the physician who performed the March 1994 
examination.  The examiner noted that the results of the CT 
scan seemed to indicate a pseudoarthrosis of spinal fusion 
anteriorly between C5 and C6, although there was bony 
ankylosis between C6 and C7.  The examiner also noted the 
results of the resent MRI.  On examination, the veteran was 
noted to have a very normal gait and to heel and to walk 
easily.  He was able to squat well and flex both knees almost 
equally.  Range of motion of the cervical spine was forward 
flexion to 25 degrees, extension to 20 degrees, rotation to 
30 degrees, bilaterally, and abduction to 30 degrees, 
bilaterally.  He had normal motor power and strength in both 
upper extremities, and all rotator cuff functions were 
normal.  The diagnoses were: (1) pseudarthrosis of attempted 
spinal fusion at C5-6; (2) bony ankylosis, C6-7; (3) torn 
medial meniscus, right knee joint; and (4) torn anterior 
cruciate ligament, right knee joint.  The examiner suggested 
limited non-narcotic analgesics for the neck disability. 

In August 1994, the veteran underwent an arthroscopy, an 
anterior cruciate ligament reconstruction, and a partial 
medial meniscectomy of the right knee.  The post-operative 
diagnoses were chronic anterior cruciate ligament 
insufficiency and a flap tear of the medial and lateral 
menisci. 

In a November 1994 rating decision, a temporary total 
convalescence rating for the right knee was assigned, 
effective from August 18, 1994 to November 30, 1994.

In June 1996, the veteran underwent a diagnostic arthroscopy 
of the right knee and a partial medial meniscectomy with 
complete horn removal and trimming of scar tissue around the 
anterior cruciate graft.   


The veteran was afforded another VA examination in June 1996.  
He had returned to full ambulation and weight bearing since 
his latest surgery.  Reportedly, his right knee was 
persistently swollen and tender with persistent popping, and 
the veteran described a "'bone on bone'" sensation.  It was 
noted that the veteran was awaiting full recovery from his 
knee surgery.  The physical examination revealed that there 
was no appreciable crepitus.  The right knee was stable to 
varus and valgus stresses.  There was lateral joint line 
tenderness, but there was less tenderness posteromedially.  
The anterior drawer sign was negative, and a small effusion 
was present.  The kneecap was tender when the patella grind 
test was attempted.  On range of motion testing there was 
full extension at 6 degrees, and full flexion at 115 degrees.  
X-rays revealed essentially no change in the appearance of 
the right knee joint since the August 1994 postoperative 
films; again, there was evidence of a repair of the anterior 
cruciate ligament.  The impression was status post injury to 
the right knee with medial meniscus tear and partial removal 
and with anterior cruciate ligament damage.

A temporary total convalescence rating for the right knee was 
assigned, effective from June 5, 1996 to July 31, 1996.

On April 1997 VA examination, the veteran reported that he 
had had an increase in pain in his neck since the VA 
examination in 1993.  Specifically, he indicated that his 
pain was now constant and that he had increased snapping and 
popping in the neck.  He indicated that the pain was 
precipitated by sneezing or by a sudden twisting movement of 
the neck.  The physical examination revealed that there were 
two areas of pinpoint tenderness in the midcervical spine.  
The range of motion of the cervical spine was the following: 
forward flexion to 80 degrees; extension to 15 degrees; 
lateral bending to 30 degrees, bilaterally; and rotation to 
20 degrees, bilaterally.  There was pain and tenderness with 
active motion.  Deep tendon reflexes were 2+ throughout.  
Strength was 5/5 in all extremities, proximal and distal.  
The sensory examination was normal; there were no areas of 
paresthesia or anesthesia.  The initial diagnosis was that 
the veteran had increased pain since his last VA examination 
in 1993 and that he reported some functional loss because of 
the pain in his neck, with a decreased ability to turn his 
neck and pain with movement.  X-rays were ordered and 
revealed pseudarthrosis at C5-C5 and a prior surgical fusion 
between C5-C6 and C6-C7.  After the examiner reviewed the x-
rays, the final diagnosis was that the veteran subjectively 
had had an increase in pain in the cervical spine with 
functional loss, including decreased ability to turn the neck 
and pain with movement.  The examiner noted there was no 
evidence to suggest that the disease had progressed.

In June 1997, the veteran underwent another VA examination.  
He reported that his right knee continued to snap and pop and 
that his right leg tired easily.  He indicated that he wore a 
brace for anything other than walking on a flat surface and 
that he had a constant dull ache rated 4/10.  He reported 
that climbing stairs, over-activity, and leg and knee 
exercises increased his symptoms, but that wearing a brace 
decreased them.  The veteran had a normal range of motion of 
the neck, spine, and 
major joints of the upper and lower extremities.  There was a 
midline 7-centimeter surgical incision over the right 
patella, with port sites.  There was no joint line 
tenderness, but there was some crepitus with motion.  There 
was no erythema or joint effusion.  The range of motion of 
the right knee was the following: flexion to 110 degrees, 
standing; flexion to 130 degrees, lying down; and extension 
to zero, both positions.  Muscle strength was 5/5 throughout, 
with grasps being equal with good release bilaterally.  Deep 
tendon reflexes were 2+ and symmetrical.  Vibratory sensation 
was normal throughout.  Gait, heel to toe, and heel and toe 
walking were normal.  X-rays of the right knee revealed that 
the joint spaces were preserved.  There was no joint effusion 
or significant erosive or hypertrophic change.  There were 
post-operative changes involving the right distal femur and 
proximal tibia at the site of the previous anterior cruciate 
ligament reconstruction.  The conclusion regarding the x-rays 
was that they showed an unchanged postoperative knee.  The 
clinical diagnosis was right leg condition with chronic pain, 
status post anterior cruciate ligament reconstruction.

In an August 1997 statement, the veteran said that the June 
1997 examiner never performed range of motion testing on his 
neck.

At a November 1997 hearing, the veteran testified that he had 
constant pain in the left shoulder, which radiated down the 
left upper extremity, and that there was also now a limited 
pain in the right shoulder.  The veteran indicated that he 
did not have the strength for overhead work.  He also said 
that he had intermittent swelling in the left upper extremity 
and regular muscle spasm in the neck.  Furthermore, the 
veteran testified that he wore a knee brace to prevent 
hyperextension of the right knee.  He also said that he had 
intermittent pain and swelling in the right knee.  He 
asserted that his career in nursing was limited because he 
was not able to work in an emergency room setting.  November 
1997 Transcript.

A June 1998 CT scan of the veteran's head was normal.  Later 
that month, he underwent a VA examination at which he 
reported constant pain in the shoulders and the neck.  He 
indicated that he had episodic numbness in his left arm and 
that the numbness was relieved by moving his arm and taking 
hot showers.  He said that he currently worked as a nurse 
care manager.  He also reported that he was involved with the 
Boy Scouts and participated in hiking and camping programs 
with that organization.  His present complaints regarding the 
right knee were instability, a popping and snapping 
sensation, and numbness of the lateral skin.  He reported 
that he had difficulty swimming and doing prolonged walking 
and hiking, but that he was able to perform all activities of 
daily living satisfactorily.  He reported that he had a knee 
brace, which he wore as needed.  Specifically, he said that 
he wore it mainly for sports activities, including hiking and 
weight lifting.  

On examination the veteran was able to stand and walk with a 
normal gait.  There was no evidence of a limp.  He was able 
to heel walk, toe walk, and perform tandem gait 
satisfactorily.  He was able to squat and return from a 
squatting position.  The Trendelenburg test was negative, 
bilaterally; examination of the popliteal fossa was also 
negative, bilaterally.  The knee and ankle jerks were 2+ and 
equal, bilaterally.  He had minimal crepitus of the right 
knee, but there was no crepitus in the left knee.  Drawer 
signs were negative, anteriorly and posteriorly.  The range 
of motion for both knees was flexion to 140 degrees and 
extension to zero degrees.  There was no significant joint 
line tenderness, and Lachman's test was negative.  The 
rotational test with the maximally flexed knee was negative.  
There was no evidence of instability to varus or valgus 
stress, and grinding tests were negative.  There were well-
healed scars on the right knee.  

The physical examination of the cervical spine revealed the 
following range of motion: flexion to 45 degrees; extension 
to 40 degrees, with pain; rotation to the right to 65 
degrees; rotation to the left to 75 degrees; and lateral 
bending to 35 degrees, bilaterally.  The biceps, triceps and 
brachial radialis reflexes were absent, bilaterally.  
Vibration and sensation in the upper extremities were normal; 
the radial, medial and ulnar nerve distributions were also 
normal.  The hand muscles had no atrophy of thenar, 
hypothenar or intrinsics.  The range of motion for both 
shoulders was normal.  The examiner noted that the veteran's 
cervical spine condition was status post attempted fusion at 
C5-6 and C6-7.  The doctor opined that the cervical spine 
functioned satisfactorily and that the veteran was doing well 
on conservative therapy.  Specifically, the physician noted 
that there was no significant neurological dysfunction in the 
cervical spine and that there was no evidence of functional 
loss with regard to the cervical spine condition.  As to the 
right knee, the examiner noted that the right knee disorder 
was status post anterior cruciate ligament repair, that there 
were no significant findings on physical examination, that 
the knee functioned satisfactorily, and that there was no 
evidence of any functional loss.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  38 C.F.R. § 4.45.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.   

The provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when the veteran is receiving less that the 
maximum schedular rating under Diagnostic Code 5293, but he 
is receiving at or more than the maximum schedular rating 
under another diagnostic code pertaining to limitation of 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).  38 C.F.R. §§ 4.40 
and 4.45 do not apply when a veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261(1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b) (1998).  Nevertheless, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).

Twenty percent and 30 percent disability ratings are 
warranted for moderate and severe limitation of motion of the 
cervical spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1998).

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms with little intermittent 
relief that are compatible with sciatic neuropathy and 
include one of the following: (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

Neurological disabilities of the upper extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.124a, Diagnostic Codes 8510-8719 (1998).

For limitation of motion of the leg, a zero percent rating is 
warranted for either limitation of flexion to 60 degrees or 
for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent rating.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The normal 
range of motion for a knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

For other impairments of the knee, a 10 percent evaluation 
requires a slight recurrent subluxation or lateral 
instability.  A moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent rating, while a 
30 percent evaluation requires a severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Analysis

Entitlement to an Evaluation in Excess of 40 Percent 
for Residuals of a Cervical Spine Fusion

The veteran's cervical spine disorder is currently rated as 
40 percent disabling, effective from the day following 
separation from active service.  The maximum rating for 
limitation of motion of the cervical spine is 30 percent.  
Therefore, a higher disability rating on the basis of 
limitation of motion is not warranted.

In addition, there is no persuasive evidence that the veteran 
currently has, or has had at any time since discharge from 
service, pronounced cervical intervertebral disc syndrome.  
On the April 1993 VA examination, he complained of a stiff 
neck and some soreness at the base of the neck that 
reportedly radiated to the shoulders.  However, he denied 
impairment of the upper extremity strength and examination 
revealed normal sensation to pinprick in the neck, shoulders, 
and arms, and equal and active reflexes.  Although there was 
a decrease to pinprick sensation in the left upper extremity 
on the August 1993 VA examination, flexion, extension, 
abduction and adduction were normal and muscle strength was 
"fully good."  Additionally, function of the fingers was 
normal.  Importantly, the September 1993 nerve conduction 
study revealed no evidence of left median or ulnar nerve 
involvement.  

On the March 1994 VA fee-basis examination, the left biceps 
reflex was absent, but the reflexes were otherwise normal as 
was motor strength in upper extremities.  Sensation was also 
normal, except for hypesthesia in the lateral left elbow and 
the fifth digit of the left hand.  The March 1994 fee-basis 
examiner opined that the veteran's cervical spine disorder 
was "severe," which is consistent with the 40 percent 
rating assigned.  The examiner did not indicate that it was 
pronounced, and the evidence from that examination does not 
support a finding of pronounced intervertebral disc syndrome.  

On the April 1997 VA examination, the deep tendon reflexes 
were 2+ throughout.  The sensory examination was normal; 
there were no areas of paresthesia or anesthesia, and, 
according to the examiner, there was no evidence to suggest 
that the disease had progressed.  Although the veteran 
testified in November 1997 that he had regular muscle spasm 
in the neck, demonstrable muscle spasm was not noted on the 
June 1998 VA examination or any other examination for that 
matter.  Although the June 1998 examination revealed that the 
biceps, triceps and brachial radialis reflexes were absent, 
bilaterally, vibration and sensation in the upper extremities 
and the radial, medial and ulnar nerve distributions were all 
normal.  Additionally, the examiner specifically stated that 
the cervical spine functioned well, that there was no 
significant neurological dysfunction in the cervical spine, 
and that there was no evidence of functional loss with regard 
to the cervical spine disorder.  In sum, even with 
consideration of 38 C.F.R. § 4.40 and 4.45, the preponderance 
of the evidence is against a finding that the veteran has, or 
since discharge from service has ever had, pronounced 
intervertebral disc syndrome.

Although the veteran has reported numbness in the left upper 
extremity, a separate rating for a neurological deficit of 
the left upper extremity is not warranted because there was 
no objective evidence of an identifiable, ratable 
neurological deficit.  The September 1993 nerve conduction 
study revealed no evidence of left median or ulnar nerve 
involvement.  On the April 1997 VA examination, the sensory 
examination was normal, and the June 1998 VA examiner 
concluded that there was no significant neurological 
dysfunction in the cervical spine.  See Bierman, 6 Vet. App. 
at 130-32.

Although the June 1993 rating decision referred to a history 
of headaches and bilateral shoulder pain as symptoms of the 
cervical spine fusion, there is no objective evidence of an 
identifiable, ratable orthopedic disorder and on the April 
1993, March 1994, and June 1998 VA examinations, range of 
motion of both shoulders was normal.  Also, there is no 
objective evidence of a current headache disorder.  Thus, 
there is no basis for an increased rating or separate 
rating(s) based on shoulder or headache problems related to 
the cervical spine disability.  See Esteban, 6 Vet. App. at  
261-62; Bierman, 6 Vet. App. at 130-32.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1998), 
whether or not they were raised by the veteran; however, the 
Board finds no basis upon which to assign a higher disability 
evaluation. for the veteran's cervical spine disorder.

Entitlement to an Evaluation in Excess of 20 Percent 
for Residuals of a Right Knee Injury 

The veteran's right knee disorder is currently rated as 20 
percent disabling.  Therefore, a higher rating is not 
available under either Diagnostic Code 5258 or 5259.  He is 
also not entitled to a higher rating on the basis of 
limitation of motion.  Although on the June 1996 examination, 
which was immediately after an arthroscopy, extension was 
limited to 6 degrees and flexion was limited to 115 degrees, 
such restriction of extension would only warrant a zero 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
More important, on later examinations, after the veteran had 
time to recover from the surgery, the range of motion of the 
right knee had improved.  For example, on the June 1997 VA 
examination, flexion was to 110 degrees, standing and to 130 
degrees, lying down, and extension to zero degrees (full 
extension) in both positions.  That limitation of flexion 
would not even warrant a zero percent rating under the 
diagnostic criteria for limitation of flexion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Also, on the June 1998 VA 
examination, the veteran had a full range of motion in the 
right knee.  Even with consideration of 38 C.F.R. §§ 4.40 and 
4.45, he would not be entitled to a higher rating for his 
right knee disorder based on limitation of motion.  At the 
time of the June 1998 VA examination, the examiner found that 
there was no evidence of any measurable functional loss.  

The record also shows no persuasive evidence that the veteran 
has severe recurrent subluxation or lateral instability.  On 
the June 1996 VA examination, the right knee was stable to 
varus and valgus stresses, and the anterior drawer sign was 
negative.  The anterior and drawer signs were negative on the 
June 1998 VA examination.  Also, on that VA examination, the 
Lachman's test was negative, and it was noted that there was 
no evidence of instability to varus or valgus stress.  
Although the veteran reported that he wore a knee brace to 
prevent hyperextension, the preponderance of the evidence is 
against a finding that the veteran has severe recurrent 
subluxation or lateral instability.

To the extent that Diagnostic Code 5257 can be interpreted to 
provide for a general evaluation based on knee impairment, 
there is still no persuasive evidence that the veteran has a 
severe right knee impairment.  In fact, the June 1998 VA 
examiner noted that there were no significant findings with 
regard to the right knee on physical examination.

As previously noted, since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the right knee 
disorder.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran has said that his nursing career has been limited due 
to his service-connected disabilities because he cannot work 
in an emergency room environment.  However, he has submitted 
no objective evidence showing marked interference with his 
employment, and it is noted that he is capable of engaging in 
physical activities such as hiking and weight lifting.  The 
evidence in this case fails to show that the veteran's 
service-connected cervical spine or right knee disorder 
creates an unusual disability picture with such factors as 
marked interference with employment or frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.


ORDER

An evaluation in excess of 40 percent for residuals of a 
cervical spine fusion is denied.

An evaluation in excess of 20 percent for residuals of a 
right knee meniscus injury and anterior cruciate ligament 
repair is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

